—In "a negligence action to recover damages for personal injuries, defendants appeal from a'judgment of the Supreme Court, Westchester County, dated December 21, 1979, which was in favor of the plaintiff in the principal sum of $80,000, upon a jury verdict. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after service upon the plaintiff of a copy of the order to be made hereon, together with notice of entry thereof, the plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $50,000, and to the entry of an amended judgment accordingly, in which event, judgment as so reduced and amended, affirmed, without costs or disbursements. The verdict was excessive to the extent indicated herein. Lazer, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.